DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melissa Mitchell on 7/20/2022.

The application has been amended as follows: 
Claims 1, 5, 9, 10, 28-29 are amended as follows:

Claim 1 (Currently Amended) A method of treating a lung disorderselected from asthma, chronic obstructive pulmonary disorder (COPD) or asthma-induced COPD in a subject, the method comprising: 
administering to the lung of [[a]] said subject a sterile filtered de-cellularized human amniotic fluid (D- HAF) devoid of all amniotic stem cells, amniotic membrane particular matter, chorion particles, and other undissolvables, and which is not heat-treated, chemical-treated, or irradiated, in an amount effective to provide one or more benefits to the lung to treat or alleviate the lung disorder or injury; 
wherein D-HAF is administered via a pulmonary, oropharyngeal, nasopharyngeal, and/or hypopharyngeal route; 
wherein the D-HAF is administered in the form of aerosol or with a nebulizer; and 
wherein the subject experiences a benefit of improved exercise endurance.

Claim 5 is canceled.

Claim 9 (Currently Amended): The method of claim [[6]] 1 wherein the D-HAF is administered via a high-efficiency vibrating mesh nebulizera breath-actuated nebulizer.

Claim 10 (Currently Amended): The method of claim 1 wherein the D-HAF is administered in combination with one or more therapeutic

Claims 28 and 29 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of amended claim 1 has now been limited to the lung disorder choices of claims 12 and 13.  This subject matter is not taught by Hallman; thus the amendment overcomes the anticipation rejection, or any applicability of Hallman in a potential obviousness basis.
By limiting claim 1 to asthma, COPD or asthma-induced COPD, and the associated benefit of improved exercise endurance, the named lung disorders and claimed benefit corresponds to examples which are enabled.  Thus, the enablement rejection of record is overcome by the current claim amendment.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koob et al. (US 2020/0129562 A1; 2020, priority 2016 Mar 23 teaches amniotic fluid, that is sterilized, without using elevated temperature-based methods, because many components are heat labile and will be irreversibly degraded by temperatures achieved during most heat sterilization methods [0100]-[0101]. Sterilization via filtration is taught [0101]; & filtration [0197].  Removal of cells and cellular debris is discussed [0104]. Administration via nebulization or aerosol is taught [0154], [0155].  Even the instant claims high efficiency jet nebulizer, and related nebulizers are taught [0157].  Treatment of asthma and COPD are among those lung diseases taught and claimed [0153], claim 45. Thus, most of the claim limitations of claim 1 are taught.  With respect to devoid of all amniotic stem cells and amniotic particular matter, this is indicated by the removal of cells and cellular debris.  However, with respect to chorion removal, this is not explicitly taught; mention of chorion seems to be included by the Koob invention [0138].  Thus, Koob does not appear to satisfy the devoid of chorion limitation of claim 1.  It is noted that the filtration and removal of [stem] cells may result in D-HAF devoid of chorion.  However, an additional limitation not taught is the required experienced benefit of improved exercise endurance.  While treating both asthma and COPD are among the embodiments of Koob, they fall within a at least 9 different pulmonary diseases/disorders [0153].  There is no basis in Koob to specifically focus on patients for which improvement of exercise endurance would be applicable.  Thus, the instant claimed benefit of improved exercise endurance would be unexpected over the teachings of Koob.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4, 6-16, 24-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611